Citation Nr: 0816292	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  03-14 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type 2, as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus, Type 2.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse rating decision by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2005, the veteran testified at a Travel 
Board hearing before Veterans Law Judge C.W. Symanski.

In a decision dated June 2006, the Board reopened and granted 
a claim of service connection for right ear hearing loss, and 
remanded the issues listed on the title page to the RO, via 
the Appeals Management Center (AMC) in Washington, D.C., for 
further development.  Noting that the veteran had perfected 
an appeal on the issue of an increased (compensable) rating 
for left ear hearing loss, the Board instructed the RO to 
adjudicate the issue of an increased rating for hearing loss 
involving both ears.

An August 2006 RO rating decision granted service connection 
for "bilateral" hearing loss and assigned a 20 percent 
evaluation effective June 7, 2002.  Absent a written 
withdrawal of appeal, the veteran's claim for an increased 
rating for left ear hearing loss, inextricably intertwined 
with his now service connected right ear hearing loss, 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

In May 2005, the veteran appeared and testified before a 
Veterans Law Judge who has retired.  In a letter received in 
April 2008, the veteran elected to have a video conference 
hearing before another Veterans Law Judge who will be 
deciding his case.  The case is, therefore, REMANDED to the 
RO to accommodate that request.

The RO should undertake appropriate scheduling 
action for a video conference hearing at the RO in 
the order that the request was received.  Notice 
should be sent to the veteran and to his 
representative, in accordance with applicable 
regulations.  Care should be taken to assure that 
the representative is adequately informed of the 
time and location of the hearing.

The case should then be returned to the Board, if in order.  
No action is required of the veteran or his representative 
until further notice, but the veteran may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law.  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

